S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY CRIMINAL COURT NO. 6 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 3rd day of January, 2018, the
cause on appeal to revise or reverse the judgment between

 CHRISTOPHER LOWELL EMERSON,                         On Appeal from the County Criminal Court
 Appellant                                           No. 6, Dallas County, Texas
                                                     Trial Court Cause No. MB14-49199-G.
 No. 05-17-00182-CR          V.                      Opinion delivered by Justice Schenck.
                                                     Justices Lang and Evans participating.
 THE STATE OF TEXAS, Appellee

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




   5                    LM  LISA MATZ, Clerk